Case 2:17-cv-07639-SJO-KS Document 617 Filed 12/18/19 Page 1 of 24 Page ID #:27105




    1 JEFFREY I. WEINBERGER (State Bar No. 56214)
      jeffrey.weinberger@mto.com
    2 TED DANE (State Bar No. 143195)
      ted.dane@mto.com
    3 GARTH T. VINCENT (State Bar No. 146574)
      garth.vincent@mto.com
    4 BLANCA F. YOUNG (State Bar No. 217533)
      blanca.young@mto.com
    5 PETER E. GRATZINGER (State Bar No. 228764)
      peter.gratzinger@mto.com
    6 ADAM R. LAWTON (State Bar No. 252546)
      adam.lawton@mto.com
    7 MUNGER, TOLLES & OLSON LLP
      350 South Grand Avenue, 50th Floor
    8 Los Angeles, California 90071-3426
      Telephone: (213) 683-9100
    9 Facsimile: (213) 687-3702
   10 GEOFFREY D. BIEGLER (State Bar No. 290040)
      biegler@fr.com
   11 GRANT T. RICE (admitted pro hac vice)
      rice@fr.com
   12 FISH & RICHARDSON P.C.
      12390 El Camino Real
   13 San Diego, CA 92130
      Telephone: (858) 678-5070
   14 Facsimile: (858) 678-5099
   15 Attorneys for Defendant-Counterclaimant
      KITE PHARMA, INC.
   16
                           UNITED STATES DISTRICT COURT
   17
              CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   18
   19
      JUNO THERAPEUTICS, INC. AND              Case No. 2:17-cv-7639-SJO-KS
   20 SLOAN KETTERING INSTITUTE
      FOR CANCER RESEARCH,                     KITE PHARMA, INC.’S ANSWER
   21                                          TO PLAINTIFFS’ SECOND
               Plaintiffs,                     AMENDED AND SUPPLEMENTAL
   22                                          COMPLAINT AND
           vs.                                 COUNTERCLAIMS
   23
      KITE PHARMA, INC.,                       DEMAND FOR JURY TRIAL
   24
               Defendant.                      Judge: Hon. S. James Otero
   25                                          Ctrm: 10C
   26
   27
   28

            KITE’S ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT AND COUNTERCLAIMS
Case 2:17-cv-07639-SJO-KS Document 617 Filed 12/18/19 Page 2 of 24 Page ID #:27106




    1
    2 KITE PHARMA, INC.,
    3              Counterclaimant,
    4        vs.
    5 JUNO THERAPEUTICS, INC. AND
      SLOAN KETTERING INSTITUTE
    6 FOR CANCER RESEARCH,
    7              Counterdefendants.
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                              -2-
            KITE’S ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT AND COUNTERCLAIMS
Case 2:17-cv-07639-SJO-KS Document 617 Filed 12/18/19 Page 3 of 24 Page ID #:27107




    1                Defendant Kite Pharma, Inc. (“Kite”) answers as follows in response to
    2 the corresponding numbered paragraphs in Plaintiffs Juno Therapeutics, Inc. and
    3 Sloan Kettering Institute for Cancer Research’s (“Plaintiffs”) Second Amended and
    4 Supplemental Complaint for Patent Infringement (“Second Amended Complaint”)
    5 dated December 4, 2019:
    6                                         ANSWER
    7                          INTRODUCTORY PARAGRAPHS
    8                The introductory, non-numbered paragraphs of the Second Amended
    9 Complaint are Plaintiffs’ characterization of their claims and argument, for which no
   10 response is required. Additionally, there are statements within the introductory
   11 paragraphs that call for legal analyses and conclusions for which no response is
   12 required, but to the extent one is required, Kite denies those statements.
   13                              NATURE OF THE ACTION
   14                1.    Kite admits that this action purports to arise under the patent
   15 laws of the United States. Kite denies any express or implied allegation in
   16 Paragraph 1 that it has infringed or is infringing any patent, or that Plaintiffs are
   17 entitled to any relief on their Second Amended Complaint. Except as expressly
   18 admitted, Kite denies the allegations of Paragraph 1 of the Second Amended
   19 Complaint.
   20                                      THE PARTIES
   21                2.    Kite admits that, upon information and belief, Juno Therapeutics,
   22 Inc. (“Juno”) is a corporation organized and existing under the laws of the State of
   23 Delaware with its principal place of business at 400 Dexter Avenue North, Suite
   24 1200, Seattle, Washington 98109.
   25                3.    Kite admits that, upon information and belief, Sloan Kettering
   26 Institute for Cancer Research (“Sloan Kettering”) is a corporation organized and
   27 existing under the laws of the State of New York with its principal place of business
   28 at 1275 York Avenue, New York, New York 10065. Kite denies that Sloan

                                                   -1-
                              KITE’S AMENDED ANSWER AND COUNTERCLAIMS
Case 2:17-cv-07639-SJO-KS Document 617 Filed 12/18/19 Page 4 of 24 Page ID #:27108




    1 Kettering is an “affiliate” of Memorial Sloan Kettering Cancer Center (“MSKCC”).
    2 Except as expressly admitted, Kite denies the allegations of Paragraph 3 of the
    3 Second Amended Complaint.
    4               4.     Kite admits that it is a wholly owned subsidiary of Gilead
    5 Sciences, Inc., organized and existing under the laws of the State of Delaware. Kite
    6 denies that its principal place of business is located at 2225 Colorado Avenue, Santa
    7 Monica, California 90404. Except as expressly admitted, Kite denies the allegations
    8 of Paragraph 4 of the Second Amended Complaint.
    9                                     JURISDICTION
   10               5.     Kite admits that this Court has subject matter jurisdiction under
   11 28 U.S.C. §§ 1331 and 1338(a). Except as expressly admitted, Kite denies the
   12 allegations of Paragraph 5 of the Second Amended Complaint.
   13               6.     Kite admits that this Court has personal jurisdiction over Kite in
   14 this matter; that it has a principal place of business in Santa Monica, California; and
   15 that Kite manufactures, uses, sells and/or offers to sell YESCARTA® in the United
   16 States. Except as expressly admitted, Kite denies the allegations of Paragraph 6 of
   17 the Second Amended Complaint.
   18                                         VENUE
   19               7.     Kite admits that the Central District of California is a suitable
   20 venue for Plaintiffs’ claims. Except as expressly admitted, Kite denies the
   21 allegations of Paragraph 7 of the Second Amended Complaint.
   22                                     BACKGROUND
   23               8.     Kite lacks sufficient knowledge or information to form a belief
   24 as to the truthfulness of the allegations contained in Paragraph 8, and on that basis
   25 denies each and every allegation.
   26               9.     Kite lacks sufficient knowledge or information to form a belief
   27 as to the truthfulness of the allegations contained in Paragraph 9, and on that basis
   28 denies each and every allegation.

                                                  -2-
             KITE’S ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT AND COUNTERCLAIMS
Case 2:17-cv-07639-SJO-KS Document 617 Filed 12/18/19 Page 5 of 24 Page ID #:27109




    1               10.    Kite admits that the ’190 patent is attached to the Second
    2 Amended Complaint as Exhibit 1. Kite admits that the ’190 patent states on its face
    3 that it was issued on November 4, 2008, and that it is entitled “Nucleic Acids
    4 Encoding Chimeric T Cell Receptors.” Except as expressly admitted, Kite denies
    5 the allegations of Paragraph 10 of the Second Amended Complaint.
    6               11.    Kite admits that Michel Sadelain, Renier Brentjens, and John
    7 Maher are listed as inventors on the face of the ’190 patent. The remaining
    8 allegations in Paragraph 11 are legal conclusions for which no response is required.
    9 To the extent a response is required, Kite lacks sufficient knowledge or information
   10 to form a belief as to the truthfulness of the allegations contained therein, and on
   11 that basis denies each and every allegation except as expressly admitted.
   12               12.    Kite admits that claim 1 of the ’190 patent recites “a nucleic acid
   13 polymer.” Except as expressly admitted, Kite denies the allegations of Paragraph 12
   14 of the Second Amended Complaint.
   15               13.    Kite admits that the claims of the ’190 patent recite “a nucleic
   16 acid polymer encoding a chimeric T cell receptor” “comprising (a) a zeta chain
   17 portion comprising the intracellular domain of human CD3ζ chain, (b) a
   18 costimulatory signaling region, and (c) a binding element that specifically interacts
   19 with a selected target.” Except as expressly admitted, Kite denies the allegations of
   20 Paragraph 13 of the Second Amended Complaint.
   21               14.    Kite admits that it has conducted clinical trials involving
   22 chimeric antigen receptor (CAR) T-cell therapy. Except as expressly admitted, Kite
   23 denies the allegations of Paragraph 14 of the Second Amended Complaint.
   24               15.    Kite denies that the 2013 agreement conferred any rights on Juno
   25 or that MSKCC acted as Sloan Kettering’s agent in connection with the 2013
   26 agreement. Kite admits that Plaintiffs have filed as Dkt. 110-2 an agreement
   27 purporting to be dated October 25, 2018, among Juno, Sloan Kettering, and
   28 MSKCC. The remaining allegations of Paragraph 15 are legal conclusions for

                                                  -3-
             KITE’S ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT AND COUNTERCLAIMS
Case 2:17-cv-07639-SJO-KS Document 617 Filed 12/18/19 Page 6 of 24 Page ID #:27110




    1 which no response is required. To the extent a response is required, Kite lacks
    2 sufficient knowledge or information to form a belief as to the truthfulness of the
    3 allegations, and on that basis denies each and every allegation except as expressly
    4 admitted.
    5               16.   Kite admits that it filed an IPR petition on August 13, 2015
    6 against the ’190 patent, which Plaintiffs attached to their Complaint as Exhibit 2.
    7 Kite admits that the text of 35 U.S.C. §311(a) has been reproduced accurately in
    8 Paragraph 16 of the Second Amended Complaint. Kite admits that on December 16,
    9 2016, the Board issued a Final Written Decision, which Plaintiffs attached to their
   10 Second Amended Complaint as Exhibit 3. Except as expressly admitted, Kite
   11 denies the allegations of Paragraph 16 of the Second Amended Complaint.
   12               17.   The allegations of Paragraph 17 call for a legal conclusion and/or
   13 legal analysis for which no response is required here.
   14                        KITE’S ALLEGED INFRINGEMENT
   15               18.   Kite admits that YESCARTA® is one of its products. Kite
   16 admits that it issued a press release on December 13, 2016, which Plaintiffs attached
   17 to their Second Amended Complaint as Exhibit 4.
   18               19.   Kite admits that the Maher publication, which Plaintiffs attached
   19 to their Second Amended Complaint as Exhibit 5, states on its face that it was
   20 published in 2002. Kite also admits that Exhibit 6 appears on its face to be
   21 Provisional Application No. 60/383,872 and that the ’190 patent purports to claim
   22 the benefit of that provisional application. The remaining allegations of Paragraph
   23 19 are legal conclusions for which no response is required. To the extent a response
   24 is required, Kite lacks sufficient knowledge or information to form a belief as to the
   25 truthfulness of the allegations, and on that basis denies each and every allegation
   26 except as expressly admitted.
   27               20.   Kite admits that Dr. Steven Rosenberg works at the National
   28 Cancer Institute (“NCI”). Kite lacks sufficient knowledge or information to form a

                                                 -4-
            KITE’S ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT AND COUNTERCLAIMS
Case 2:17-cv-07639-SJO-KS Document 617 Filed 12/18/19 Page 7 of 24 Page ID #:27111




    1 belief as to the truthfulness of the remaining allegations of Paragraph 20, and on that
    2 basis denies each and every remaining allegation.
    3               21.    Kite admits that it entered into a Cooperative Research and
    4 Development Agreement with the NCI, which developed a construct using an scFv
    5 derived from FMC63. Except as expressly admitted, Kite denies the allegations of
    6 Paragraph 21 of the Second Amended Complaint.
    7               22.    Kite admits that James N. Kochenderfer et al. published Exhibit
    8 8 to the Second Amended Complaint, and that Paragraph 22 contains some, but not
    9 all, of the information set forth in that publication. The remainder of the allegations
   10 in Paragraph 22 contain legal conclusions for which no response is required. Except
   11 as expressly admitted, Kite denies the allegations of Paragraph 22 of the Second
   12 Amended Complaint.
   13               23.    Kite admits that Exhibit 8 references the publication that
   14 Plaintiffs have attached to their Second Amended Complaint as Exhibit 5. Kite
   15 denies the remainder of the allegations in Paragraph 23.
   16               24.    Kite admits that Dr. Rosenberg is one of its scientific
   17 collaborators and that Dr. Rosenberg gave a speech at the 2015 American Society of
   18 Gene & Cell Therapy Conference. Kite lacks sufficient knowledge or information
   19 to form a belief as to the truthfulness of the remaining allegations contained therein,
   20 and on that basis denies each and every remaining allegation.
   21               25.    Kite admits that Exhibits 9 and 10 of the Second Amended
   22 Complaint appear on their face to be New York Times articles and that Paragraph 25
   23 quotes selected portions of those articles. Kite lacks sufficient knowledge or
   24 information to form a belief as to the truthfulness of the remaining allegations
   25 contained therein, and on that basis denies each and every remaining allegation.
   26               26.    Kite admits that Exhibit 11 to the Second Amended Complaint is
   27 an abstract publication from the American Society of Hematology (ASH) and that
   28 Exhibit 12 is a presentation by Armin Ghobadi. Kite admits that Plaintiffs have

                                                  -5-
             KITE’S ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT AND COUNTERCLAIMS
Case 2:17-cv-07639-SJO-KS Document 617 Filed 12/18/19 Page 8 of 24 Page ID #:27112




    1 copied a schematic from Exhibit 12 into the Second Amended Complaint. Except as
    2 expressly admitted, Kite denies the allegations of Paragraph 26 of the Second
    3 Amended Complaint.
    4               27.    Kite denies each and every allegation of Paragraph 27 of the
    5 Complaint.
    6               28.    Kite admits that Paragraph 28 refers to, and cites excerpts from,
    7 select pages from Appendix M of Kite’s OBA/RAC Review document attached as
    8 Exhibits 13 and 14 to the Second Amended Complaint. The remainder of the
    9 allegations in this Paragraph are argument and call for legal analyses and/or legal
   10 conclusions, and therefore do not require a response. To the extent a response is
   11 required, except as expressly admitted above, Kite denies the remaining allegations
   12 of Paragraph 28 of the Second Amended Complaint.
   13               29.    Kite admits that Exhibit 15 to the Complaint contains Professor
   14 Brocker’s declaration that was submitted in the IPR proceeding. Kite further admits
   15 that the NCI chimeric TCR analyzed by Professor Brocker contains the same
   16 nucleotide sequence as KTE-C19’s chimeric TCR. The remainder of the allegations
   17 in this paragraph are argument and call for legal analyses and/or legal conclusions,
   18 and therefore do not require a response. To the extent a response is required to
   19 those remaining allegations, Kite lacks sufficient knowledge or information to form
   20 a belief as to their truthfulness, and on that basis denies each and every such
   21 allegation.
   22               30.    Kite admits that on October 18, 2017, it received approval from
   23 the FDA to market and sell YESCARTA® (axicabtagene ciloleucel) in the United
   24 States.
   25                         SUPPLEMENTAL ALLEGATIONS
   26               31.    Kite admits that the ’190 patent states on its face that it was
   27 issued on November 4, 2008 and that the Court’s November 6, 2019 Order
   28

                                                  -6-
             KITE’S ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT AND COUNTERCLAIMS
Case 2:17-cv-07639-SJO-KS Document 617 Filed 12/18/19 Page 9 of 24 Page ID #:27113




    1 dismissed MSKCC as a plaintiff in this action. Except as expressly admitted, Kite
    2 denies the allegations in Paragraph 31.
    3               32.     Kite admits that Sloan Kettering is the assignee listed on the face
    4 of the ’190 patent.
    5               33.     Kite admits that Exhibit 17 to the Second Amended Complaint is
    6 an agreement purporting to be dated October 25, 2018, among Juno, Sloan
    7 Kettering, and MSKCC. Except as expressly admitted, Kite denies the allegations
    8 of Paragraph 33 of the Second Amended Complaint.
    9               34.     Kite admits that Paragraph 34 accurately quotes a portion of the
   10 Court’s order appearing at Dkt. No. 304. The remaining allegations of Paragraph 34
   11 call for a legal conclusion and/or legal analysis for which no response is required.
   12               35.     Kite denies each and every allegation of Paragraph 35.
   13               36.     Kite admits that Exhibit 18 appears to be Kite’s Form 10-Q for
   14 the quarterly period ending on September 30, 2016. Except as expressly admitted,
   15 Kite denies the allegations in Paragraph 36.
   16               37.     The allegations of Paragraph 37 call for a legal conclusion and/or
   17 legal analysis for which no response is required here. To the extent a response is
   18 required, Kite denies each and every allegation in Paragraph 37.
   19               38.     The allegations of Paragraph 38 call for a legal conclusion and/or
   20 legal analysis for which no response is required here. To the extent a response is
   21 required, Kite denies each and every allegation in Paragraph 38.
   22                                         COUNT 1
   23         (Alleged Infringement of the ’190 Patent Under 35 U.S.C. § 271(a))
   24               39.     Kite incorporates its responses to and denials of the allegations
   25 contained in Paragraphs 1 through 38 of the Second Amended Complaint, as if fully
   26 set forth herein.
   27               40.     Kite denies the allegations in Paragraph 40 of the Second
   28 Amended Complaint.

                                                   -7-
             KITE’S ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT AND COUNTERCLAIMS
Case 2:17-cv-07639-SJO-KS Document 617 Filed 12/18/19 Page 10 of 24 Page ID
                                 #:27114



 1               41.    Kite denies the allegations in Paragraph 41 of the Second
 2 Amended Complaint.
 3               42.    Kite denies the allegations in Paragraph 42 of the Second
 4 Amended Complaint.
 5               43.    Kite denies the allegations in Paragraph 43 of the Second
 6 Amended Complaint.
 7               44.    Kite denies the allegations in Paragraph 44 of the Second
 8 Amended Complaint.
 9               45.    Kite denies the allegations in Paragraph 45 of the Second
10 Amended Complaint. Specifically, Kite denies that the contents of Exhibit 16 to the
11 Second Amended Complaint demonstrate Kite’s infringement of the ’190 patent.
12               46.    Kite denies the allegations in Paragraph 46 of the Second
13 Amended Complaint.
14               47.    Kite admits that it filed a petition for inter partes review against
15 the ’190 patent on August 13, 2015, that it had knowledge of the ’190 patent at that
16 time, and that a true and correct copy of its petition appears as Exhibit 2 to the
17 Complaint. Kite further admits that it received a copy of the Complaint. Except as
18 expressly admitted, Kite denies the allegations of Paragraph 47 of the Second
19 Amended Complaint.
20               48.    Kite denies the allegations in Paragraph 48 of the Second
21 Amended Complaint.
22               49.    Kite denies the allegations in Paragraph 49 of the Second
23 Amended Complaint.
24               50.    Kite admits that it filed a petition for inter partes review against
25 the ’190 patent on August 13, 2015 and that it had knowledge of the ’190 patent at
26 that time. Except as expressly admitted, Kite denies the allegations of Paragraph 50
27 of the Second Amended Complaint.
28

                                               -8-
          KITE’S ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT AND COUNTERCLAIMS
Case 2:17-cv-07639-SJO-KS Document 617 Filed 12/18/19 Page 11 of 24 Page ID
                                 #:27115



 1                               JURY TRIAL DEMANDED
 2                51.   Kite demands a trial by jury, pursuant to Rule 38(b) of the
 3 Federal Rules of Civil Procedure, of all issues presented by the Second Amended
 4 Complaint that are so triable.
 5                                  PRAYER FOR RELIEF
 6                Kite denies that Plaintiffs are entitled to any relief whatsoever, either
 7 legal or equitable, from Kite or this Court. Further, Kite denies that this is an
 8 exceptional case such that an award of attorneys’ fees to Plaintiffs or an award of
 9 enhanced damages to Plaintiffs is appropriate.
10                      GENERAL DENIAL AND NON-WAIVER
11                Each and every allegation in the Second Amended Complaint not
12 specifically admitted is denied, and the failure to deny a specific allegation, or assert
13 a specific defense, shall not be deemed to be an admission of an allegation or a
14 waiver of a defense.
15                              AFFIRMATIVE DEFENSES
16                Without assuming any burden of proof that it would not otherwise bear,
17 Kite asserts the following separate and additional defenses, all of which are pled in
18 the alternative, and none of which constitutes an admission that Kite is in any way
19 liable to Plaintiffs, that Plaintiffs have been or will be injured or damaged in any
20 way, or that Plaintiffs are entitled to any relief whatsoever. Kite reserves the right to
21 assert additional defenses in the event that discovery and other analyses indicate that
22 additional defenses are appropriate.
23                           FIRST AFFIRMATIVE DEFENSE
24       (Non-Infringement based on Invalidity of the Certificate of Correction)
25                1.    Kite has not infringed and does not infringe, directly or
26 indirectly, either literally or by application of the doctrine of equivalents, either
27 willfully or otherwise, any claim of the ’190 patent, nor does Kite contribute to the
28

                                                -9-
          KITE’S ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT AND COUNTERCLAIMS
Case 2:17-cv-07639-SJO-KS Document 617 Filed 12/18/19 Page 12 of 24 Page ID
                                 #:27116



 1 infringement of, or actively induce others to infringe, either literally or by
 2 application of the doctrine of equivalents, any claim of the ’190 patent.
 3               2.     For example, Kite does not infringe any claim of the ’190 patent
 4 because every claim of the ’190 patent requires, expressly or by incorporation, a
 5 “costimulatory signaling region compris[ing] the amino acid sequence encoded by
 6 SEQ ID NO:6.”
 7               3.     In 2013—more than four years after the ’190 patent was
 8 issued—the alleged inventors purported to modify the ’190 patent specification’s
 9 definition of SEQ ID NO:6 by requesting that the U.S. Patent and Trademark Office
10 (“PTO”) issue a certificate of correction to the ’190 patent’s specification. In its
11 request, the alleged inventors admitted that the ’190 patent’s specification contained
12 a mistake and that the mistake was not the fault of the PTO.
13               4.     Under 35 U.S.C. § 255, which governs certificates of correction
14 for mistakes that were not the fault of the PTO, a certificate of correction cannot be
15 validly issued unless the mistake to be corrected is “of a clerical or typographical
16 nature, or of minor character.” The mistake corrected by the certificate of
17 correction, however, was not of a clerical or typographical nature and was not of
18 minor character. Accordingly, the certificate of correction is invalid.
19               5.     Because the certificate of correction is invalid, the claims of the
20 ’190 patent must be interpreted without the benefit of the certificate of correction.
21               6.     The accused product does not comprise a costimulatory signaling
22 region comprising the amino acid sequence encoded by SEQ ID NO:6, as defined in
23 the originally issued patent and without the benefit of the certificate of correction.
24               7.     Therefore, according to the claim limitations and the definition
25 of SEQ ID NO:6 in the originally issued patent, which is the operative definition,
26 Kite does not infringe any claim of the ’190 patent.
27               8.     Further, to the extent that the complaint alleges that Kite made,
28 used, offered to sell, sold, or imported the accused product for uses reasonably

                                              -10-
          KITE’S ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT AND COUNTERCLAIMS
Case 2:17-cv-07639-SJO-KS Document 617 Filed 12/18/19 Page 13 of 24 Page ID
                                 #:27117



 1 related to the development and submission of a Biologics License Application with
 2 the FDA, the claim of infringement is barred by 35 U.S.C. § 271(e)(1).
 3                         SECOND AFFIRMATIVE DEFENSE
 4                                         (Invalidity)
 5                9.     The claims of the ’190 patent are invalid, in whole or in part, for
 6 failing to meet one or more of the requirements for patentability under United States
 7 law, including, inter alia, 35 U.S.C. §§ 102 and 112.
 8                10.    The claims of the ’190 patent are invalid under 35 U.S.C.
 9 § 102(f) because the patent does not name as an inventor each person who made a
10 significant contribution to the conception of each claim of the patent. For example,
11 on information and belief, Anja Krause made a significant contribution to the
12 conception of at least claim 1 through her work developing a chimeric construct
13 containing a costimulatory signaling region comprising the amino acid sequence
14 encoded by SEQ ID NO:6 (as purportedly corrected by the certificate of correction),
15 but is not named as an inventor of the ’190 patent.
16                11.    The claims of the ’190 patent are invalid under 35 U.S.C. § 112,
17 ¶ 1. For example, the ’190 patent fails to provide a written description that conveys
18 with reasonable clarity to those skilled in the art that, as of the filing date, the
19 purported inventors of the ’190 patent were in possession of the subject matter
20 claimed therein. The claims of the ’190 patent are also not enabled because the
21 specification does not teach those skilled in the art how to make and use the full
22 scope of the claimed invention without undue experimentation.
23                                   COUNTERCLAIMS
24                Counterclaimant Kite Pharma, Inc. (“Kite”) hereby alleges against
25 Counterdefendants Juno Therapeutics, Inc. and Sloan Kettering Institute for Cancer
26 Research (“Counterdefendants”) as follows:
27
28

                                                -11-
          KITE’S ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT AND COUNTERCLAIMS
Case 2:17-cv-07639-SJO-KS Document 617 Filed 12/18/19 Page 14 of 24 Page ID
                                 #:27118



 1                                     THE PARTIES
 2                1.    Kite was founded in 2009 as a biopharmaceutical company
 3 seeking to develop novel immunotherapy treatments for cancer. In association with
 4 its strategic collaborators, including the National Cancer Institute (“NCI”), Kite has
 5 advanced an industry-leading pipeline of life-saving therapies for the treatment of
 6 hematological and solid cancers. Using its small team of key innovators in the
 7 cutting-edge field of T cell therapy, Kite is one of the first companies to receive
 8 approval from the FDA to use a chimeric antigen receptor for the treatment of
 9 cancer.
10                2.    Kite is a corporation organized and existing under the laws of the
11 State of Delaware with a principal place of business at 2400 Broadway, Santa
12 Monica, CA 90404.
13                3.    Upon information and belief, Sloan Kettering Institute for
14 Cancer Research (“Sloan Kettering”) is a corporation organized and existing under
15 the laws of the State of New York, with a principal place of business at 1275 York
16 Avenue, New York, New York, 10065. Upon information and belief, Sloan
17 Kettering is the named assignee of U.S. Patent No. 7,446,190 (the “’190 patent”).
18                4.    Upon information and belief, Juno Therapeutics, Inc. (“Juno”) is
19 a corporation organized and existing under the laws of the State of Delaware, with
20 its principal place of business at 400 Dexter Avenue North, Suite 1200, Seattle,
21 Washington 98109, and is a wholly owned subsidiary of Bristol-Myers Squibb
22 Company.
23                            JURISDICTION AND VENUE
24                5.    These counterclaims arise under the Declaratory Judgment Act
25 and the patent laws of the United States of America, Titles 28 and 35 of the United
26 States Code.
27                6.    This Court has jurisdiction over the subject matter of this action
28 pursuant to 28 U.S.C. §§ 1331, 1338(a), 2201, and 2202.

                                              -12-
         KITE’S ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT AND COUNTERCLAIMS
Case 2:17-cv-07639-SJO-KS Document 617 Filed 12/18/19 Page 15 of 24 Page ID
                                 #:27119



 1               7.     This Court has personal jurisdiction over Juno, including because
 2 Juno has purposefully availed itself of the benefits and protections of this State, and
 3 has consented to jurisdiction in this State.
 4               8.     This Court has personal jurisdiction over Sloan Kettering,
 5 including because Sloan Kettering has purposefully availed itself of the benefits and
 6 protections of this State, and has consented to jurisdiction in this State.
 7               9.     Venue is proper based on the choice of forum by
 8 Counterdefendants.
 9               10.    Counterdefendants have accused Kite of infringement of the ’190
10 patent, which Kite denies.
11               11.    Counterdefendants’ filing of their Complaint, including their
12 allegations that Kite has infringed certain claims of the ’190 patent, has created an
13 actual and justiciable controversy between Kite and Counterdefendants with respect
14 to noninfringement and invalidity of the ’190 patent.
15                              FACTUAL BACKGROUND
16               12.    Kite is the owner of axicabtagene ciloleucel (“KTE-C19” or
17 “YESCARTA®”), a revolutionary drug therapy for the treatment of various forms
18 of cancer. YESCARTA® involves the engineering of a cancer patient’s own T cells
19 to produce a chimeric antigen receptor (“CAR-T”), which targets CD19, an antigen
20 found on the surface of leukemias and B-cell lymphomas. A chimeric antigen
21 receptor is an engineered protein that is introduced into a patient’s own immune
22 cells (T cells) allowing the cells to recognize a specific protein (antigen) on tumor
23 cells and target and kill those cancer cells. CAR-T effectively repurposes the body’s
24 immune system to treat the specific form of cancer a patient presents.
25               13.    Kite’s KTE-C19 therapy is the product of a long development
26 process by its renowned team of researchers and collaborators.
27               14.    Unlike conventional cancer therapies, the field of CAR-T
28 treatments represents a truly individualized form of treatment. This therapy

                                              -13-
          KITE’S ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT AND COUNTERCLAIMS
Case 2:17-cv-07639-SJO-KS Document 617 Filed 12/18/19 Page 16 of 24 Page ID
                                 #:27120



 1 involves taking T cells out of a patient, engineering the cells to express the
 2 appropriate CAR, expanding the engineered cell population, and ultimately
 3 reintroducing the cells back into the patient’s body, where they attack the target
 4 cancer.
 5                (a)   YESCARTA®: A Clinical Success
 6                15.   In 2012, Kite entered into a Cooperative Research and
 7 Development Agreement (“CRADA”) with NCI, with Dr. Steven A. Rosenberg as
 8 the Principal Investigator for the CRADA. Exhibit A (2012 CRADA) at 24. The
 9 principal goal of the CRADA was to “develop and clinically evaluate safe and
10 effective NCI proprietary genetically modified peripheral blood Autologous T Cell
11 Therapy (ACT)/T cell receptor (TCR) products for treating patients with various
12 advanced and metastatic cancer indications, utilizing the development expertise of
13 Kite Pharma, Inc.” Id. at 23.
14                16.   By 2012, NCI-conducted trials evaluating early CARs had
15 demonstrated significant, durable clinical responses in cancer patients with
16 advanced (metastatic) cancers. Exhibit B (October 16, 2012 GEN News
17 Highlights).
18                17.   Through its collaboration with Dr. Rosenberg and NCI, Kite
19 further developed its drug therapy, KTE-C19, now known as YESCARTA®. Kite
20 successfully completed a KTE-C19 diffuse large B-cell lymphoma Phase 1 study
21 with a rapid and durable response rate in patients who did not otherwise respond to
22 chemotherapy. Exhibit C (October 7, 2016, “Kite Pharma Presents 12-Month
23 Follow-Up Data from ZUMA-1 Phase 1 at the European Society for Medical
24 Oncology (ESMO) Annual Congress”).
25                18.   Kite also reported further positive results on its ZUMA-1 trial of
26 YESCARTA®, wherein 76% of patients with diffuse large B-cell lymphoma
27 achieved the objective—i.e., measurable—response, and 47% achieved complete
28 remission. Exhibit D (December 6, 2016, “Kite Pharma Presents Results of Multi-

                                              -14-
         KITE’S ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT AND COUNTERCLAIMS
Case 2:17-cv-07639-SJO-KS Document 617 Filed 12/18/19 Page 17 of 24 Page ID
                                 #:27121



 1 Center Pivotal ZUMA-1 Trial of Axicabtagene Ciloleucel (KTE-C19) in Aggressive
 2 Non-Hodgkin Lymphoma as Late-Breaking Abstract at Annual Meeting of
 3 American Society of Hematology”).
 4               19.   Following the successes of the ZUMA-1 trial, Kite prepared for
 5 and is conducting four additional clinical trials using the KTE-C19 therapy: ZUMA-
 6 2, a Phase II trial in patients with relapsed/refractory mantle cell lymphoma;
 7 ZUMA-3, a Phase I/II trial in patients with relapsed/refractory B-precursor acute
 8 lymphoblastic leukemia; ZUMA-4, a Phase I/II study in pediatric and adolescent
 9 patients with relapsed/refractory B-precursor acute lymphoblastic leukemia; and
10 ZUMA-6, a Phase I/II study involving the combination of KTE-C19 and
11 atezolizumab in patients with refractory diffuse large B-cell lymphoma conducted in
12 collaboration with Genentech.
13               20.   Kite has planned or is running three additional clinical studies to
14 evaluate the safety and efficacy of KTE-C19 in patients suffering from (1) indolent
15 non-Hodgkin’s lymphoma (ZUMA-5), (2) diffuse large B-cell lymphoma (ZUMA-
16 7), and (3) chronic lymphocytic leukemia (ZUMA-8).
17               21.   Kite is also in the beginning stages of a European clinical
18 program in order to pursue approval for the use of its breakthrough YESCARTA®
19 therapy in the European Union (“EU”). All of these studies may be used to support
20 current and future regulatory submissions. Exhibit E (August 7, 2017, “Kite
21 Announces Initiation of Axicabtagene Ciloleucel CAR-T Clinical Program in the
22 European Union”).
23               22.   On December 3, 2015, the FDA granted KTE-C19
24 “Breakthrough Therapy Designation” status for treatment of diffuse large B-cell
25 lymphoma, transformed follicular lymphoma, and primary mediastinal B-cell
26 lymphoma. Such a designation is assigned to a drug if it is “intended alone or in
27 combination with one or more other drugs to treat a serious or life threatening
28 disease or condition” and “preliminary clinical evidence indicates that the drug may

                                             -15-
         KITE’S ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT AND COUNTERCLAIMS
Case 2:17-cv-07639-SJO-KS Document 617 Filed 12/18/19 Page 18 of 24 Page ID
                                 #:27122



 1 demonstrate substantial improvement over existing therapies on one or more
 2 clinically significant endpoints, such as substantial treatment effects observed early
 3 in clinical development.” Exhibit F (Fact Sheet: Breakthrough Therapies).
 4               23.   On December 4, 2016, Kite announced that it had started to
 5 make rolling submissions to the FDA of required portions of a Biologics License
 6 Application (“BLA”) for KTE-C19. Kite also received access to the European
 7 Medicines Agency’s Priority Medicines regulatory initiative—which provides early
 8 and enhanced regulatory support to optimize regulatory applications and speed up
 9 the review of medicines that address a high unmet need—for KTE-C19 in the
10 treatment of patients with refractory diffuse large B-cell lymphoma.
11               24.   Kite completed its BLA submission on March 31, 2017.
12 Simultaneously, the President and Chief Executive Officer of the Leukemia &
13 Lymphoma Society “applaud[ed] Kite for achieving this significant milestone and
14 bringing this promising therapy closer to patients with lymphoma who desperately
15 need new options.” Exhibit G (March 31, 2017, “Kite Completes Submission of
16 U.S. Biologics License Application (BLA) for Axicabtagene Ciloleucel as the First
17 CAR-T Therapy for the Treatment of Patients With Aggressive Non- Hodgkin
18 Lymphoma (NHL)”).
19               25.   On August 28, 2017, Kite and Gilead Sciences, Inc. (“Gilead”)
20 announced that Gilead had entered into a definitive agreement pursuant to which
21 Gilead would acquire Kite. The deal closed on October 3, 2017.
22               26.   On October 18, 2017, Kite received marketing approval from the
23 FDA for its YESCARTA® product. Exhibit H (October 18, 2017, “FDA approves
24 CAR-T cell therapy to treat adults with certain types of large B-cell lymphoma”).
25               (b)   Kite’s CAR-T Collaborations
26               27.   Kite’s success with KTE-C19 has not gone unnoticed. Kite
27 currently collaborates with several top biotechnology companies to further develop
28 its CAR program. For instance, Kite has entered into a partnership with the

                                             -16-
         KITE’S ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT AND COUNTERCLAIMS
Case 2:17-cv-07639-SJO-KS Document 617 Filed 12/18/19 Page 19 of 24 Page ID
                                 #:27123



 1 Leukemia & Lymphoma Society to enhance the development of KTE-C19 for the
 2 treatment of patients with refractory aggressive non-Hodgkin lymphoma. Exhibit I
 3 (July 1, 2015 LLS Press Release).
 4               28.   Kite has also agreed to collaborate with Genentech on a
 5 combination therapy involving Roche’s atezolizumab and KTE-C19 for treatment of
 6 patients with non-Hodgkin lymphoma who have not otherwise responded to
 7 treatment. Exhibit J (March 17, 2016, “Kite Pharma Announces Clinical
 8 Collaboration to Evaluate Two Novel Immunotherapies for Patients with Non-
 9 Hodgkin Lymphoma”).
10               (c)   Juno’s CAR-T Failure
11               29.   Juno’s own CAR-T drug candidate JCAR015 has demonstrated
12 serious clinical problems and will not be commercially marketed.
13               30.   The ’190 patent is entitled “Nucleic Acids Encoding Chimeric T
14 Cell Receptors.” Dkt. 484-1, Second Amended Compl. Ex. 1.
15               31.   Juno entered into a purported license agreement in 2013 with
16 MSKCC, which had no rights to the ’190 patent at the time.
17               32.   Upon information and belief, MSKCC was the site of Juno’s
18 clinical trials for JCAR015.
19               33.   Juno’s phase II clinical trial (the “ROCKET” trial) on JCAR015
20 was put on clinical hold on July 7, 2016 after “[t]hree patients [] died” “from
21 cerebral edema,” a condition in which excess fluids flood the brain. Exhibit K (July
22 7, 2016, “Juno Therapeutics Stops Trial Of Cancer-Killing Cells After 3 Patient
23 Deaths”).
24               34.   After Juno was permitted to resume its clinical trial involving
25 JCAR015, Juno reported that another two patients participating in Juno’s trial had
26 died, again due to cerebral edema. Exhibit L (Ben Adams, “Juno CAR-T Study Put
27 on Hold, Again, After Cerebral Edemas and Fatality, Again” (November 23, 2016)).
28

                                             -17-
         KITE’S ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT AND COUNTERCLAIMS
Case 2:17-cv-07639-SJO-KS Document 617 Filed 12/18/19 Page 20 of 24 Page ID
                                 #:27124



 1                35.    Juno’s JCAR015 trial was put on hold and remains on hold to
 2 date. Juno’s Executive Vice President of Portfolio Strategy has admitted that “the
 3 rapid proliferation of CAR-T cells, once they’ve been injected back into the body,
 4 seems to be directly correlated with patients developing cerebral edema.” Exhibit M
 5 (November 23, 2016, “Two Patient Deaths Halt Trial of Juno’s New Approach to
 6 Treating Cancer”).
 7                36.    Upon information and belief, following these deaths, Juno
 8 suspended development work on the JCAR015 therapy indefinitely and announced
 9 it would pursue its alternative JCAR017 therapy.
10                37.    Juno’s JCAR017 therapy uses a different amino acid sequence
11 from the CAR sequence in JCAR015 and is not an embodiment described in the
12 ’190 patent.
13                (d)    The ’190 Patent
14                38.    Every claim of the ’190 patent requires, expressly or by
15 incorporation, a “costimulatory signaling region compris[ing] the amino acid
16 sequence encoded by SEQ ID NO:6.”
17                39.    The claims of the ’190 patent are invalid under 35 U.S.C.
18 § 102(f) because the patent does not name as an inventor each person who made a
19 significant contribution to the conception of each claim of the patent. For example,
20 on information and belief, Anja Krause made a significant contribution to the
21 conception of at least claim 1 through her work developing a chimeric construct
22 containing a costimulatory signaling region comprising the amino acid sequence
23 encoded by SEQ ID NO:6 (as purportedly corrected by the certificate of correction),
24 but is not named as an inventor of the ’190 patent.
25                40.    The claims of the ’190 patent are invalid under 35 U.S.C. § 112,
26 ¶ 1. For example, the ’190 patent fails to provide a written description that conveys
27 with reasonable clarity to those skilled in the art that, as of the filing date, the
28 purported inventors of the ’190 patent were in possession of the subject matter

                                                -18-
          KITE’S ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT AND COUNTERCLAIMS
Case 2:17-cv-07639-SJO-KS Document 617 Filed 12/18/19 Page 21 of 24 Page ID
                                 #:27125



 1 claimed therein. The claims of the ’190 patent are also not enabled because the
 2 specification does not teach those skilled in the art how to make and use the full
 3 scope of the claimed invention without undue experimentation.
 4               41.      Furthermore, in 2013—more than four years after the ’190 patent
 5 was issued—the alleged inventors purported to modify the ’190 patent
 6 specification’s definition of SEQ ID NO:6 by requesting that the U.S. Patent and
 7 Trademark Office (“PTO”) issue a certificate of correction to the ’190 patent’s
 8 specification. In its request, the alleged inventors admitted that ’190 patent’s
 9 specification contained a mistake and that the mistake was not the fault of the PTO.
10               42.      Under 35 U.S.C. § 255, which governs certificates of correction
11 for mistakes that were not the fault of the PTO, a certificate of correction cannot be
12 validly issued unless the mistake to be corrected is “of a clerical or typographical
13 nature, or of minor character.” The mistake corrected by the certificate of
14 correction, however, was not of a clerical or typographical nature and was not of
15 minor character. Accordingly, the certificate of correction is invalid.
16               43.      Because the certificate of correction is invalid, the claims of the
17 ’190 patent must be interpreted without the benefit of the certificate of correction.
18 The accused product does not comprise a costimulatory signaling region comprising
19 the amino acid sequence encoded by SEQ ID NO:6, as defined in the originally
20 issued patent.
21               44.      Therefore, Kite has not infringed and does not infringe any claim
22 of the ’190 patent.
23                                 FIRST COUNTERCLAIM
24               (Declaratory Judgment of Invalidity of the ’190 Patent)
25               45.      Kite repeats and realleges Paragraphs 1-44 as if set forth
26 specifically herein.
27               46.      There is an actual, live controversy between Kite and
28 Counterdefendants as to whether the claims of the ’190 patent are invalid.

                                                -19-
          KITE’S ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT AND COUNTERCLAIMS
Case 2:17-cv-07639-SJO-KS Document 617 Filed 12/18/19 Page 22 of 24 Page ID
                                 #:27126



 1 Specifically, Kite contends that the claims of the ’190 patent are invalid, whereas
 2 Counterdefendants contend that the claims are not invalid.
 3                47.     The claims of the ’190 patent are invalid for failure to comply
 4 with one or more of the conditions for patentability specified in 35 U.S.C. §§ 102
 5 and 112.
 6                48.     Kite hereby seeks a declaration that the claims of the ’190 patent
 7 are invalid.
 8                               SECOND COUNTERCLAIM
 9            (Declaratory Judgment of Noninfringement of the ’190 Patent)
10                49.     Kite repeats and realleges Paragraphs 1-48 as if set forth
11 specifically herein.
12                50.     There is an actual, live controversy between Kite and
13 Counterdefendants as to whether Kite has infringed or does infringe, directly or
14 indirectly, any valid claim of the ’190 patent. Specifically, Kite contends that the
15 claims of the ’190 patent are not infringed, whereas Counterdefendants contend that
16 the claims are infringed.
17                51.     The use, manufacture, sale, offer for sale, and/or importation into
18 the United States of YESCARTA® by Kite does not directly or indirectly, literally
19 or by equivalents, willfully or otherwise, infringe any claim of the ’190 patent.
20                52.     Kite hereby seeks a declaration that it has not infringed and does
21 not directly or indirectly infringe any valid claim of the ’190 patent.
22                                  PRAYER FOR RELIEF
23                WHEREFORE, Kite respectfully prays for relief as follows:
24                A.      That the Court enter judgment in favor of Kite and against
25 Plaintiffs on the claim alleged in the Second Amended Complaint;
26                B.      That Plaintiffs’ claim be dismissed in its entirety with prejudice;
27                C.      That Plaintiffs take nothing by way of their claim;
28

                                                -20-
          KITE’S ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT AND COUNTERCLAIMS
Case 2:17-cv-07639-SJO-KS Document 617 Filed 12/18/19 Page 23 of 24 Page ID
                                 #:27127



 1               D.    That the Court enter a declaratory judgment that that the ’190
 2 patent, and each claim therein, is invalid;
 3               E.    That the Court enter a declaratory judgment that the use,
 4 manufacture, sale, offer for sale, and/or importation into the United States of
 5 YESCARTA® by Kite do not infringe, directly or indirectly, literally or under the
 6 doctrine of equivalents, any valid claim of the ’190 patent;
 7               F.    That Kite be awarded its costs and attorneys’ fees under 35
 8 U.S.C. § 285; and
 9               G.    That Kite be awarded such other relief as the Court deems just
10 and proper.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             -21-
         KITE’S ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT AND COUNTERCLAIMS
Case 2:17-cv-07639-SJO-KS Document 617 Filed 12/18/19 Page 24 of 24 Page ID
                                 #:27128



 1                                   JURY DEMAND
 2              Kite demands a trial by jury, pursuant to Rule 38(b) of the Federal
 3 Rules of Civil Procedure, of all issues presented by Kite’s Counterclaims that are so
 4 triable.
 5
 6
 7 DATED: December 18, 2019             MUNGER, TOLLES & OLSON LLP
 8
 9
                                        By:        /s/ Adam Lawton
10
                                            ADAM R. LAWTON
11                                      Attorneys for Defendant-Counterclaimant
12                                      KITE PHARMA, INC.

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              -22-
         KITE’S ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT AND COUNTERCLAIMS
